SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* BOWL AMERICA INCORPORATED (Name of Issuer) Class A Common Stock (Title of Class of Securities) (CUSIP Number) June 17, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following page(s)) Page 1 of6 Pages CUSIP No.102565108 Page 2 of6 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Nancy Hull 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*£ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.8% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! INCLUDE BOTH SIDES OF THE COVER PAGE, RESPONSES TO ITEMS 1-7 (INCLUDING EXHIBITS) OF THE SCHEDULE, AND THE SIGNATURE ATTESTATION. -7819.1 CUSIP No.102565108 Page3 of6 Pages Item 1(a).Name of Issuer: Bowl America Incorporated Item 1(b).Address of Issuer’s Principal Executive Offices: 6446 Edsall Road Alexandria, VA 22312 Item 2(a).Name of Person Filing: Nancy Hull Item 2(b).Address of Principal Business Office or, if none, Residence: 18315 Leedstown Way Olney, MD 20832 Item 2(c).Citizenship: USA Item 2(d).Title of Class or Securities: Class A Common Stock Item 2(e).CUSIP Number: Item 3. If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: oBroker or dealer registered under section 15 of the Act (15 U.S.C. 78o) oBank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c) oInsurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) oInvestment company registered under section 8 of the Investment Company Act of 1940 oAn investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E) oAn employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(G) CUSIP No. 102565108Page 4 of 6 Pages oA parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G) oA savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) oA church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940(15 U.S.C. 80a-3) oA non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J) oGroup, in accordance with § 240.13d-1(b)(1)(ii)(j) Item 4.Ownership. (a)Amount Beneficially Owned: (b)Percent of Class: 8.8% (c)Number of shares as to which such person has: (i)sole power to vote or to direct the vote: (ii)shared power to vote or to direct the vote: 0 (iii)sole power to dispose or to direct the disposition of: (iv)shared power to dispose or to direct the disposition of: 0 At May 7, 2014, the issuer had a total of 3,746,454 shares of Class A Common Stock (which class is registered under Section 12(b) of the Securities Exchange Act of 1934) and 1,414,517 shares of Class B Common Stock (which class is not publicly held) outstanding.Each share of Class B Common Stock is convertible at any time into one share of Class A Common Stock.The following table sets forth information relating to the beneficial ownership of Class A Common Stock by the reporting person: -7819.1 CUSIP No.102565108 Page5 of6 Pages (a) Number of Shares of Class A Common Stock Owned (b) Number of Shares of Class B Common Stock Owned (c) Number of Shares of Class A Common Stock Beneficially Owned (d) Assumed Number of Outstanding Shares of Class A Common Stock Column (c) as a Percent of Column (d) 8.8% (1)Includes 433,107 shares each of Class A and Class B Common Stock owned by Ms. Hull as trustee. Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:£ Item 6.Ownership of More than Five Percent on Behalf of Another Person. Inapplicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Inapplicable Item 8.Identification and Classification of Members of the Group. Inapplicable Item 9.Notice of Dissolution of Group. Inapplicable Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under Section 240.14a-11. 4816-10 CUSIP No.102565108 Page6 of6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. June 26, 2014 Date By:/s/ Nancy Hull Nancy Hull
